DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Response to Amendment
Applicant’s arguments with respect to claims 1 and 3 – 15 have been considered, but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallik et al. (U.S. Patent No. 9,129,958).
Regarding claim 1, in Figure 2, Mallik discloses a component carrier, comprising: a stack (206) comprising at least one electrically insulating layer structure (206) and at least one electrically conductive layer structure (vias 250) and having a through hole (208) extending from a first main surface of the stack to a second main surface of the stack; an interposer (214) in the through hole and having a higher density of connection elements than the stack (there is a higher number of vias 250 in the interposer die 214 --- not all of the vias 250 are shown); a first component (202) mounted on a first main surface (bottom surface) of the interposer; and a second component (204) mounted on a second main surface (top surface) of the interposer and being connected to the first component via the interposer (Figure 2); wherein at least one of the first component and the second component directly oppose the interposer (component 204 directly oppose the interposer 214 via interconnects 216; see Figure 9 of the drawings of the claimed invention in which component 120 directly opposes interposer 115 via contacts 105 and component 110 directly opposes interposer 115 via contacts 105 --- in other words, the components are not directly on the interposer in Figure 9 of the claimed invention), wherein the second component is directly connected with the interposer and the stack (via interconnects 216 and 212, respectively); wherein the second component forms a top chip (Figure 2), extends over edges of the interposer, and extends over a section of the second main surface of the stack surrounding the interposer (Figure 2).
Regarding claim 3, Mallik discloses wherein a section of the stack surrounding the interposer comprises further stack connection elements between the first main surface of the stack and the second main surface of the stack to provide electric power supply via the further stack connection elements (Figure 2).
Regarding claim 4, Mallik discloses wherein at least one of the connection elements is an electric connection element, in particular a copper structure (Figure 2).
Regarding claim 5, Mallik discloses wherein at least one of the connection elements is an optical connection element, in particular an optical fiber or a light guide (Figure 2).
Regarding claim 6, Mallik discloses wherein the interposer has a higher density of connection elements than connection elements of the stack in z-direction (Figure 2).
Regarding claim 7, Mallik discloses wherein the interposer has a higher density of connection elements than connection elements of the stack in xy-plane (Figure 2).
Regarding claim 8, Mallik discloses wherein the first component and second component collaborate functionally (Figure 2).
Regarding claim 9, Mallik discloses wherein at least one of the first component and the second component is an active component (Figure 2).
Regarding claim 10, Mallik discloses wherein at least one of the first active component and the second active component is a semiconductor chip and/or wherein at least one of the first active component is a processor and second active component is a memory (Figure 2).
Regarding claim 11, Mallik discloses wherein the interposer is manufactured based on glass, silicon, ceramic or organic materials (Figure 2).
Regarding claim 12, Mallik discloses wherein the first active component and/or the second active component is embedded in a cavity defined by the stack in the interposer (Figure 2).
Regarding claim 13, Mallik discloses wherein at least one further active and/or passive component is surface-mounted on and/or embedded in the stack and/or the interposer.
Regarding claim 14, in Figure 2, Mallik discloses a method of manufacturing a component carrier, the method comprising: providing a stack (206), comprising at least one electrically insulating layer structure (206) and at least one electrically conductive layer structure (vias 250), with a through hole (208) extending from a first main surface of the stack to a second main surface of the stack; arranging an interposer (214), having a higher density of connection elements than the stack (there is a higher number of vias 250 in the interposer die 214 --- not all of the vias 250 are shown), in the through hole; mounting a first active component (202) on a first main surface (bottom surface) of the interposer (the claim does not recite that the first active component is mounted directly on the interposer; in addition, in Figure 9 of the drawings of the claimed invention, the components are not mounted directly on the interposer, the components directly contact the contacts 105); and mounting a second active component (204) on a second main surface (top surface) of the interposer (the claim does not recite that the second active component is mounted directly on the interposer; in addition, in Figure 9 of the drawings of the claimed invention, the components are not mounted directly on the interposer, the components are directly on the contacts 105) to thereby connect the second active component with the first active component via the interposer (Figure 2), wherein the second active component is directly connected with the interposer and the stack (via interconnects 216 and 212, respectively; Figure 2), wherein the second active component forms a top chip, extends over edges of the interposer, and extends over a section of the second main surface of the stack surrounding the interposer (Figure 2).  
Regarding claim 15, in Figure 2, Mallik discloses an electric device, comprising: a support structure (202); a component carrier mounted on the support structure, wherein the component carrier includes a stack (206) comprising at least one electrically insulating layer structure (206) and at least one electrically conductive layer structure (vias 250) and having a through hole (208) extending from a first main surface of the stack to a second main surface of the stack; an interposer (214) in the through hole and having a higher density of connection elements than the stack (there is a higher number of vias 250 in the interposer die 214 --- not all of the vias 250 are shown); a first component (202) mounted on connection elements (252) of the interposer, the first component directly opposing a first main surface of the interposer (Figure 2); and a second component (204) mounted on the connection elements of the interposer, the second component directly opposing a second main surface of the interposer (component 204 directly oppose the interposer 214 via interconnects 216, respectively; see Figure 9 of the drawings of the claimed invention in which component 120 directly opposes interposer 115 via contacts 105 and component 110 directly opposes interposer 115 via contacts 105 --- in other words, the components are not directly on the interposer in Figure 9 of the claimed invention) and being connected to the first component via the interposer (Figure 2), wherein the second component is directly connected with the interposer and the stack (via interconnects 216 and 212, respectively; Figure 2); wherein the second component forms a top chip (Figure 2), extends over edges of the interposer, and extends over a section of the second main surface of the stack surrounding the interposer (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847